DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 14, are considered, see applicant’s remarks filed on 05/10/2022, appears to be persuasive  and overcome the rejection.
However, upon further review and search, main Claims 1 and 14, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 14.
Specifically, claim 1, [i.e. a belt tensioning system, comprising: a housing pivotable about a pivot point; a pulley supported by said housing, said pulley to rotate a belt and said pulley rotatable about an axis of rotation; a motor to drive the pulley; and a biasing element coupled to said housing and to apply a tension to said belt via said housing and said pulley; wherein operation of said motor to effect rotation of said pulley about said axis of rotation: in a first direction effects pivoting of said housing in a direction about said pivot point, which pivoting movement, in combination with said biasing element, effects translational movement of said axis of rotation of said pulley in a first translational direction to a first axis position to alter said tension in said belt; and in a second direction effects pivoting of said housing in an opposite direction about said pivot point, which pivoting movement, in combination with said biasing element, effects translational movement of said axis of rotation of said pulley in a second translational direction to a second axis position to alter said tension in said belt”], contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1.  Further, main claim 14, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 14 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 14. Claims 2-13 and 13-20, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677